Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Note on Status
Examiner mailed a non-final on 3/31/3021, and Applicant pointed out that a suspension of action was requested.  The suspension of action has been terminated and Applicant has provided nothing new in terms of argument or evidence.  This action contains the same rejections as the previous action.  Therefore all references were previously made of record.
Status of Claims
	Claims 1-15 are pending.  
Priority
The instant Application 16999367 filed 8/21/2020 claims priority as follows:

    PNG
    media_image1.png
    113
    397
    media_image1.png
    Greyscale
.
A comment on priority is noteworthy given Applicant argument.  Support for the polymorphic forms are found in 60/944399, and thus the claims are given the 6/15/2007 filing date
Information Disclosure Statement
No IDS is present in the instant application.

Claim Rejection 112/Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejection under 112 second paragraph for a number of reasons.  First, claims 1 and the dependent claims are rejected because these claims fail to disclose peaks such that one could clearly define how the polymorph structure is defined.  The dependent claims do not resolve this issue.
Second, claim 1 fails to end in a period.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7456317 (“the ‘317 patent”) in view of United States Patent No. 6924393 (“the ‘393 patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach the HCl salt of the deuterated compound.  Further, the claims of the ‘317 patent teach oral, tablet, and infusion which could be viewed as slow release since there is a time lag with infusions.  Further, the claims of the ‘317 patent teach overlapping dosage amounts with respect to mass.
The claims of the ‘317 patent fail to teach a polymorphic form.
The ‘393 patent teaches crystalline polymorph forms of venlafaxine hydrochloride, and the salt form.  Further, the ‘393 patent teaches making forms using the solvent acetone.

    PNG
    media_image2.png
    118
    612
    media_image2.png
    Greyscale

	Thus, the ‘393 patent teaches that crystalline forms of venlafaxine HCl can be obtained from acetone (also additional solvents).
KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case, a known technique is applied to a similar product in the same way.  The technique of crystallization is applied with art recognized solvents to provide specific crystalline forms.  Further, simple substitution of one known element for another applies because one could substitute the deuterated molecule for the non-deuterated molecule.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10421710 (“the ‘710 patent”).
The claims of the ‘710 patent teach an overlapping polymorph form which is deuterated.  The claims of the ‘710 patent teaches dosage amounts, controlled release, oral and tablets (claims 4-8) for example.

Claim Rejection 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7456317 (“the ‘317 patent”) in view of United States Patent No. 6924393 (“the ‘393 patent”, previously made of record).
It should be noted that the ‘317 patent is by another, published on 6/28/2007 as US-20070149622, was filed on 11/30/2006, and claims priority to provisional applications.  The patent is Applicant’s own work.

The ‘317 patent fails to teach a polymorphic form.
The ‘393 patent teaches crystalline polymorph forms of venlafaxine hydrochloride, the salt form.  Further, the ‘393 patent teaches making forms using the solvent acetone (see above quote).
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case, a known technique is applied to a similar product in the same way.  The technique of crystallization is applied with art recognized solvents to provide specific crystalline forms.  Further, simple substitution of one known element for another applies because one could substitute the deuterated molecule for the non-deuterated molecule.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO-2007064697 (“the ‘697 publication”) in view of United States Patent No. 6924393 (“the ‘393 patent”).
It should be noted that the ‘697 publication is by another, published on 6/7/2007 and claims priority to provisional applications.  Thus, the ‘697 publication published prior to the date given the claim which is 6/15/2007.  In this case, the '697 publication qualifies as art under 102(a). 
The ‘697 publication teaches the HCl salt of the deuterated specie and various compositions.
The claims of the ‘697 publication fails to teach a polymorphic form.
The ‘393 patent teaches crystalline polymorph forms of venlafaxine hydrochloride, the salt form elected in the instant specie election of the non-deuterated form above.
	Further, the ‘393 patent teaches making forms using the solvent acetone.
(38)   According to another aspect, the present invention provides a process for preparing venlafaxine hydrochloride Form I comprises triturating venlafaxine hydrochloride with acetone followed by drying upon stirring under reduced pressure and crystallizing venlafaxine hydrochloride (col. 3, lines 53 to 60). 


In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
	In this case, a known technique is applied to a similar product in the same way. The technique of crystallization is applied with art recognized solvents to provide specific crystalline forms.  
Further, simple substitution of one known element for another applies because one could substitute the deuterated molecule for the non-deuterated molecule.
Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusion
No claims are allowed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622